 1

 2                                UNITED STATES DISTRICT COURT
 3                               CENTRAL DISTRICT OF CALIFORNIA
 4

 5    SPECTRUM LABORATORIES                        Case No. 8:19-cv-00962-GW-AGR
      LLC
 6
                            Plaintiff,                      STIPULATED
 7                                                       PROTECTIVE ORDER
                   v.
 8
      MICHAEL TANDBERG et al.,                     Date: March 5, 2020
 9                                                 Time: 8:30 a.m.
                         Defendants.               Courtroom: 9D, 9th Floor
10
                                                   Judge: The Honorable George H. Wu
11    MICHAEL TANDBERG,
12                       Counterclaim-Plaintiff,
13    v.
14    SPECTRUM LABORATORIES,
      LLC,
15
                   Counterclaim-Defendant.,
16
                            Defendant.
17

18
      1            A. PURPOSES AND LIMITATIONS

19                 Discovery in this action is likely to involve production of confidential,
20
      proprietary, or private information for which special protection from public
21

22    disclosure and from use for any purpose other than prosecuting this litigation may

23    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
24
      enter the following Stipulated Protective Order. The parties acknowledge that this
25

26    Order does not confer blanket protections on all disclosures or responses to

27    discovery and that the protection it affords from public disclosure and use extends
28
     {8656219: }                                    1              Case No. 8:19-cv-00962-GW-AGR
 1    only to the limited information or items that are entitled to confidential treatment
 2
      under the applicable legal principles. The parties further acknowledge, as set forth
 3

 4    in Section 12.3, below, that this Stipulated Protective Order does not entitle them to

 5    file confidential information under seal; Civil Local Rule 79-5 sets forth the
 6
      procedures that must be followed and the standards that will be applied when a
 7

 8    party seeks permission from the court to file material under seal.
 9                 B. GOOD CAUSE STATEMENT
10
                   This action is likely to involve trade secrets, customer and pricing lists and
11

12    other valuable research, development, commercial, financial, technical and/or
13    proprietary information for which special protection from public disclosure and
14
      from use for any purpose other than prosecution of this action is warranted. Such
15

16    confidential and proprietary materials and information consist of, among other
17    things, confidential business or financial information, information regarding
18
      confidential business practices, or other confidential research, development, or
19

20    commercial information (including information implicating privacy rights of third
21
      parties), information otherwise generally unavailable to the public, or which may be
22
      privileged or otherwise protected from disclosure under state or federal statutes,
23

24    court rules, case decisions, or common law. Accordingly, to expedite the flow of
25
      information, to facilitate the prompt resolution of disputes over confidentiality of
26
      discovery materials, to adequately protect information the parties are entitled to
27

28    keep confidential, to ensure that the parties are permitted reasonable necessary uses
     {8656219: }                                      2               Case No. 8:19-cv-00962-GW-AGR
 1    of such material in preparation for and in the conduct of trial, to address their
 2
      handling at the end of the litigation, and serve the ends of justice, a protective order
 3

 4    for such information is justified in this matter. It is the intent of the parties that

 5    information will not be designated as confidential for tactical reasons and that
 6
      nothing be so designated without a good faith belief that it has been maintained in a
 7

 8    confidential, non-public manner, and there is good cause why it should not be part
 9    of the public record of this case.
10
      2 . DEFINI TIO NS
11

12                 2.1   Action: this pending federal law suit.
13                 2.2   Challenging Party: a Party or Non-Party that challenges the
14
      designation of information or items under this Order.
15

16                 2.3 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” Information or
17    Items: information (regardless of how it is generated, stored or maintained) or
18
      tangible things that qualify for protection under Federal Rule of Civil Procedure
19

20    26(c), and as specified above in the Good Cause Statement.
21
                   2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
22
      their support staff).
23

24                 2.5   Designating Party: a Party or Non-Party that designates information or
25
      items that it produces in disclosures or in responses to discovery as
26
      “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
27

28
     {8656219: }                                      3              Case No. 8:19-cv-00962-GW-AGR
 1                 2.6   Disclosure or Discovery Material: all items or information, regardless
 2
      of the medium or manner in which it is generated, stored, or maintained (including,
 3

 4    among other things, testimony, transcripts, and tangible things), that are produced

 5    or generated in disclosures or responses to discovery in this matter.
 6
                   2.7   Expert: a person with specialized knowledge or experience in a matter
 7

 8    pertinent to the litigation who has been retained by a Party or its counsel to serve as
 9    an expert witness or as a consultant in this Action.
10
                   2.8   House Counsel: attorneys who are employees of a party to this Action.
11

12    House Counsel does not include Outside Counsel of Record or any other outside
13    counsel.
14
                   2.9   Non-Party: any natural person, partnership, corporation, association, or
15

16    other legal entity not named as a Party to this action.
17                 2.10 Outside Counsel of Record: attorneys who are not employees of a party
18
      to this Action but are retained to represent or advise a party to this Action and have
19

20    appeared in this Action on behalf of that party or are affiliated with a law firm
21
      which has appeared on behalf of that party, and includes support staff.
22
                   2.11 Party: any party to this Action, including all of its officers, directors,
23

24    employees, consultants, retained experts, and Outside Counsel of Record (and their
25
      support staffs).
26
                   2.12 Producing Party: a Party or Non-Party that produces Disclosure or
27

28    Discovery Material in this Action.
     {8656219: }                                      4                Case No. 8:19-cv-00962-GW-AGR
 1                 2.13 Professional Vendors: persons or entities that provide litigation support
 2
      services (e.g., photocopying, videotaping, translating, preparing exhibits or
 3

 4    demonstrations, and organizing, storing, or retrieving data in any form or medium)

 5    and their employees and subcontractors.
 6
                   2.14 Protected Material: any Disclosure or Discovery Material that is
 7

 8    designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
 9                 2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
10
      from a Producing Party.
11

12    3.           SCOPE
13                 The protections conferred by this Stipulation and Order cover not only
14
      Protected Material (as defined above), but also (1) any information copied or
15

16    extracted from Protected Material; (2) all copies, excerpts, summaries, or
17    compilations of Protected Material; and (3) any testimony, conversations, or
18
      presentations by Parties or their Counsel that might reveal Protected Material.
19

20                 Any use of Protected Material at trial shall be governed by the orders of the
21
      trial judge. This Order does not govern the use of Protected Material at trial.
22
      4.           DURATION
23

24                 Even after final disposition of this litigation, the confidentiality obligations
25
      imposed by this Order shall remain in effect until a Designating Party agrees
26
      otherwise in writing or a court order otherwise directs. Final disposition shall be
27

28    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
     {8656219: }                                      5                Case No. 8:19-cv-00962-GW-AGR
 1    with or without prejudice; and (2) final judgment herein after the completion and
 2
      exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 3

 4    including the time limits for filing any motions or applications for extension of time

 5    pursuant to applicable law.
 6
      5.           DESIGNATING PROTECTED MATERIAL
 7

 8                 5.1   Exercise of Restraint and Care in Designating Material for Protection.
 9    Each Party or Non-Party that designates information or items for protection under
10
      this Order must take care to limit any such designation to specific material that
11

12    qualifies under the appropriate standards. The Designating Party must designate for
13    protection only those parts of material, documents, items, or oral or written
14
      communications that qualify so that other portions of the material, documents,
15

16    items, or communications for which protection is not warranted are not swept
17    unjustifiably within the ambit of this Order.
18
                   Mass, indiscriminate, or routinized designations are prohibited. Designations
19

20    that are shown to be clearly unjustified or that have been made for an improper
21
      purpose (e.g., to unnecessarily encumber the case development process or to
22
      impose unnecessary expenses and burdens on other parties) may expose the
23

24    Designating Party to sanctions.
25
                   If it comes to a Designating Party’s attention that information or items that it
26
      designated for protection do not qualify for protection, that Designating Party must
27

28    promptly notify all other Parties that it is withdrawing the inapplicable designation.
     {8656219: }                                      6                Case No. 8:19-cv-00962-GW-AGR
 1                 5.2     Manner and Timing of Designations. Except as otherwise provided in
 2
      this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 3

 4    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

 5    under this Order must be clearly so designated before the material is disclosed or
 6
      produced.
 7

 8                 Designation in conformity with this Order requires:
 9                       (a) for information in documentary form (e.g., paper or electronic
10
      documents, but excluding transcripts of depositions or other pretrial or trial
11

12    proceedings), that the Producing Party affix at a minimum, the legend
13    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or “ATTORNEYS’
14
      EYES ONLY” (hereinafter “ATTORNEYS’ EYES ONLY legend”), to each page
15

16    that contains protected material. If only a portion or portions of the material on a
17    page qualifies for protection, the Producing Party also must clearly identify the
18
      protected portion(s) (e.g., by making appropriate markings in the margins).
19

20                 A Party or Non-Party that makes original documents available for inspection
21
      need not designate them for protection until after the inspecting Party has indicated
22
      which documents it would like copied and produced. During the inspection and
23

24    before the designation, all of the material made available for inspection shall be
25
      deemed “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” After the
26
      inspecting Party has identified the documents it wants copied and produced, the
27

28    Producing Party must determine which documents, or portions thereof, qualify for
     {8656219: }                                     7               Case No. 8:19-cv-00962-GW-AGR
 1    protection under this Order. Then, before producing the specified documents, the
 2
      Producing Party must affix the “CONFIDENTIAL legend” or “ATTORNEYS’
 3

 4    EYES ONLY legend,” as the case may be, to each page that contains Protected

 5    Material. If only a portion or portions of the material on a page qualifies for
 6
      protection, the Producing Party also must clearly identify the protected portion(s)
 7

 8    (e.g., by making appropriate markings in the margins).
 9                 (b) for testimony given in depositions that the Designating Party identify
10
      the Disclosure or Discovery Material on the record, before the close of the
11

12    deposition all protected testimony. Alternatively, by statement on the record, a
13    Party or Non-Party may temporarily designate an entire deposition and the exhibits
14
      used therein for protection under this Order pending receipt and review of the final
15

16    transcript. In such a circumstance, the Parties and Non-Parties shall review the final
17    transcript within 14 days of the receipt thereof and specifically designate the
18
      testimony and exhibits that will be protected under this Order. Thereafter, only the
19

20    specifically designated testimony and exhibits shall be protected under the terms of
21
      this Order.
22
                   (c) for information produced in some form other than documentary and
23

24    for any other tangible items, that the Producing Party affix in a prominent place on
25
      the exterior of the container or containers in which the information is stored the
26
      legend “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” If only a portion or
27

28
     {8656219: }                                  8               Case No. 8:19-cv-00962-GW-AGR
 1    portions of the information warrants protection, the Producing Party, to the extent
 2
      practicable, shall identify the protected portion(s).
 3

 4                 5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent

 5    failure to designate qualified information or items does not, standing alone, waive
 6
      the Designating Party’s right to secure protection under this Order for such
 7

 8    material. Upon timely correction of a designation, the Receiving Party must make
 9    reasonable efforts to assure that the material is treated in accordance with the
10
      provisions of this Order.
11

12    6.           CHALLENGING CONFIDENTIALITY DESIGNATIONS
13                 6.1   Timing of Challenges. Any Party or Non-Party may challenge
14
       a designation of confidentiality at any time that is consistent with the
15

16     Court’s Scheduling Order.
17                 6.2   Meet and Confer. The Challenging Party shall initiate the
18
       dispute resolution process under Local Rule 37.1 et seq.
19

20                 6.3   The burden of persuasion in any such challenge proceeding shall be
21
      on the Designating Party. Frivolous challenges, and those made for an improper
22
      purpose (e.g., to harass or impose unnecessary expenses and burdens on other
23

24    parties) may expose the Challenging Party to sanctions. Unless the Designating
25
      Party has waived or withdrawn the confidentiality designation, all parties shall
26
      continue to afford the material in question the level of protection to which it is
27

28
     {8656219: }                                    9               Case No. 8:19-cv-00962-GW-AGR
 1    entitled under the Producing Party’s designation until the Court rules on the
 2
      challenge.
 3

 4

 5    7.           ACCESS TO AND USE OF PROTECTED MATERIAL
 6
                   7.1      Basic Principles. A Receiving Party may use Protected Material that
 7

 8    is disclosed or produced by another Party or by a Non-Party in connection with this
 9    Action only for prosecuting, defending, or attempting to settle this Action. Such
10
      Protected Material may be disclosed only to the categories of persons and under
11

12    the conditions described in this Order. When the Action has been terminated, a
13    Receiving Party must comply with the provisions of section 13 below (FINAL
14
      DISPOSITION).
15

16                 Protected Material must be stored and maintained by a Receiving Party at a
17    location and in a secure manner that ensures that access is limited to the persons
18
      authorized under this Order.
19

20                 7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
21
      otherwise ordered by the court or permitted in writing by the Designating Party, a
22
      Receiving             Party   may   disclose   any   information   or    item    designated
23

24    “CONFIDENTIAL” only to:
25
                         (a) the Receiving Party’s Outside Counsel of Record in this Action, as
26
      well as employees of said Outside Counsel of Record to whom it is reasonably
27

28    necessary to disclose the information for this Action; the officers, directors, and
     {8656219: }                                      10              Case No. 8:19-cv-00962-GW-AGR
 1    employees (including House Counsel) of the Receiving Party to whom disclosure is
 2
      reasonably necessary for this Action;
 3

 4                 (b) Experts (as defined in this Order) of the Receiving Party to whom

 5    disclosure is reasonably necessary for this Action and who have signed the
 6
      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7

 8                 (c) the court and its personnel;
 9                 (d) court reporters and their staff;
10
                   (e) professional jury or trial consultants, mock jurors, and Professional
11

12    Vendors to whom disclosure is reasonably necessary for this Action and who have
13    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14
                   (f) the author or recipient of a document containing the information or a
15

16    custodian or other person who otherwise possessed or knew the information;
17                 (g) during their depositions, witnesses ,and attorneys for witnesses, in the
18
      Action to whom disclosure is reasonably necessary provided: (1) the deposing party
19

20    requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
21
      will not be permitted to keep any confidential information unless they sign the
22
      “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
23

24    agreed by the Designating Party or ordered by the court. Pages of transcribed
25
      deposition testimony or exhibits to depositions that reveal Protected Material may
26
      be separately bound by the court reporter and may not be disclosed to anyone
27

28    except as permitted under this Stipulated Protective Order; and
     {8656219: }                                    11              Case No. 8:19-cv-00962-GW-AGR
 1                       (h) any mediator or settlement officer, and their supporting personnel,
 2
      mutually agreed upon by any of the parties engaged in settlement discussions.
 3

 4                 7.3      Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items.

 5    Unless otherwise ordered by the court or permitted in writing by the Designating
 6
      Party, a Receiving Party may disclose any information or item designated
 7

 8    “ATTORNEYS’ EYES ONLY” only to:
 9                       (a) the Receiving Party’s Outside Counsel of Record in this Action, as
10
      well as employees of said Outside Counsel of Record to whom it is reasonably
11

12    necessary to disclose the information for this Action;
13                       (b) Experts (as defined in this Order) of the Receiving Party to whom
14
       disclosure is reasonably necessary for this Action, but only after such persons have
15

16     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) and been
17     approved for access under paragraph 7.4 below;
18
                         (c) the court and its personnel;
19

20                       (d) court reporters and their staff;
21
                         (e) the author or recipient of a document containing the information or a
22
       custodian or other person who otherwise possessed or knew the information; and
23

24                       (f) any mediator or settlement officer, and their supporting personnel,
25
       mutually agreed upon by any of the parties engaged in settlement discussions.
26

27

28
     {8656219: }                                          12            Case No. 8:19-cv-00962-GW-AGR
 1                 7.4 Procedure for Access by Experts. A party seeking to have a
 2
       consultant, investigator, or expert approved for access to ATTORNEYS EYES
 3

 4     ONLY material under Paragraph 7.3(b) shall provide the designating Party with

 5     a current resume or curriculum vitae of such person and a copy of the
 6
       completed and signed Acknowledgement of Understanding and Agreement to
 7

 8     Be Bound. A party may object by email to the person proposed for approval
 9     within seven days of receiving the information and signed undertaking if facts
10
       available to that Party give it reason to believe that there is a reasonable
11

12     likelihood that the designated person may use designated material for purposes
13     other than work specific to this case. If a Party so objects, the Parties shall,
14
       within seven days of receiving the notice of objection, confer and attempt to
15

16     resolve the dispute. If the Parties cannot resolve the dispute within seven days
17     from the date of the notice of objection, the objecting Party may ask the Court
18
       for an order that access to designated material be denied to the designated
19

20     person, such motion or request must be submitted to the Court within 14 days of
21
       the notice of objection (or the objection is waived), and the person for whom
22
       access is sought may not have access unless the Court permits it.
23

24

25

26

27

28
     {8656219: }                               13               Case No. 8:19-cv-00962-GW-AGR
 1    8.           PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 2
      IN OTHER LITIGATION
 3

 4                 If a Party is served with a subpoena or a court order issued in other litigation

 5    that compels disclosure of any information or items designated in this Action as
 6
      “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” that Party must:
 7

 8                    (a) promptly notify in writing the Designating Party. Such notification
 9     shall include a copy of the subpoena or court order;
10
                      (b) promptly notify in writing the party who caused the subpoena or
11

12     order to issue in the other litigation that some or all of the material covered by the
13     subpoena or order is subject to this Protective Order. Such notification shall
14
       include a copy of this Stipulated Protective Order; and
15

16                    (c) cooperate with respect to all reasonable procedures sought to be
17     pursued by the Designating Party whose Protected Material may be affected.
18
                   If the Designating Party timely seeks a protective order, the Party served with
19

20     the subpoena or court order shall not produce any information designated in this
21
       action as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” before a
22
       determination by the court from which the subpoena or order issued, unless the
23

24     Party has obtained the Designating Party’s permission. The Designating Party shall
25
       bear the burden and expense of seeking protection in that court of its confidential
26
       material and nothing in these provisions should be construed as authorizing or
27

28
     {8656219: }                                      14               Case No. 8:19-cv-00962-GW-AGR
 1     encouraging a Receiving Party in this Action to disobey a lawful directive from
 2
       another court.
 3

 4     9.          A   NON-PARTY’S        PROTECTED         MATERIAL         SOUGHT        TO     BE

 5     PRODUCED IN THIS LITIGATION
 6
                       (a) The terms of this Order are applicable to information produced by a
 7

 8     Non-Party          in   this   Action   and   designated    as    “CONFIDENTIAL”            or
 9     “ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in
10
       connection with this litigation is protected by the remedies and relief provided by
11

12     this Order. Nothing in these provisions should be construed as prohibiting a Non-
13     Party from seeking additional protections.
14
                       (b) In the event that a Party is required, by a valid discovery request, to
15

16     produce a Non-Party’s confidential information in its possession, and the Party is
17     subject to an agreement with the Non-Party not to produce the Non-Party’s
18
       confidential information, then the Party shall:
19

20                        (1) promptly notify in writing the Requesting Party and the Non-
21
      Party that some or all of the information requested is subject to a confidentiality
22
      agreement with a Non-Party;
23

24                        (2) promptly provide the Non-Party with a copy of the Stipulated
25
      Protective Order in this Action, the relevant discovery request(s), and a reasonably
26
      specific description of the information requested; and
27

28
     {8656219: }                                      15                Case No. 8:19-cv-00962-GW-AGR
 1                        (3) make the information requested available for inspection by the
 2
      Non-Party, if requested.
 3

 4                    (c) If the Non-Party fails to seek a protective order from this court within

 5    14 days of receiving the notice and accompanying information, the Receiving Party
 6
      may produce the Non-Party’s confidential information responsive to the discovery
 7

 8    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 9    not produce any information in its possession or control that is subject to the
10
      confidentiality agreement with the Non-Party before a determination by the court.
11

12    Absent a court order to the contrary, the Non-Party shall bear the burden and
13    expense of seeking protection in this court of its Protected Material.
14
      10.          UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15

16                 If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
17    Protected Material to any person or in any circumstance not authorized under this
18
      Stipulated Protective Order, the Receiving Party must immediately (a) notify in
19

20    writing the Designating Party of the unauthorized disclosures, (b) use its best
21
      efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
22
      person or persons to whom unauthorized disclosures were made of all the terms of
23

24    this Order, and (d) request such person or persons to execute the “Acknowledgment
25
      and Agreement to Be Bound” that is attached hereto as Exhibit A.
26

27

28
     {8656219: }                                      16               Case No. 8:19-cv-00962-GW-AGR
 1     11.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2
       PROTECTED MATERIAL
 3

 4                 When a Producing Party gives notice to Receiving Parties that certain

 5    inadvertently produced material is subject to a claim of privilege or other
 6
      protection, the obligations of the Receiving Parties are those set forth in Federal
 7

 8    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 9    whatever procedure may be established in an e-discovery order that provides for
10
      production without prior privilege review. Pursuant to Federal Rule of Evidence
11

12    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
13    of a communication or information covered by the attorney-client privilege or work
14
      product protection, the parties may incorporate their agreement in the stipulated
15

16    protective order submitted to the court.
17     12.         MISCELLANEOUS
18
                   12.1 Right to Further Relief. Nothing in this Order abridges the right of any
19

20    person to seek its modification by the Court in the future.
21
                   12.2 Right to Assert Other Objections. By stipulating to the entry of this
22
      Protective Order no Party waives any right it otherwise would have to object to
23

24    disclosing or producing any information or item on any ground not addressed in
25
      this Stipulated Protective Order. Similarly, no Party waives any right to object on
26
      any ground to use in evidence of any of the material covered by this Protective
27

28    Order.
     {8656219: }                                     17              Case No. 8:19-cv-00962-GW-AGR
 1                 12.3 Filing Protected Material. A Party that seeks to file under seal any
 2
      Protected Material must comply with Civil Local Rule 79-5. Protected Material
 3

 4    may only be filed under seal pursuant to a court order authorizing the sealing of the

 5    specific Protected Material at issue. If a Party's request to file Protected Material
 6
      under seal is denied by the court, then the Receiving Party may file the information
 7

 8    in the public record unless otherwise instructed by the court.
 9    13.          FINAL DISPOSITION
10
                   After the final disposition of this Action, as defined in paragraph 4, within 60
11

12    days of a written request by the Designating Party, each Receiving Party must
13    return all Protected Material to the Producing Party or destroy such material. As
14
      used in this subdivision, “all Protected Material” includes all copies, abstracts,
15

16    compilations, summaries, and any other format reproducing or capturing any of the
17    Protected Material. Whether the Protected Material is returned or destroyed, the
18
      Receiving Party must submit a written certification to the Producing Party (and, if
19

20    not the same person or entity, to the Designating Party) by the 60 day deadline that
21
      (1) identifies (by category, where appropriate) all the Protected Material that was
22
      returned or destroyed and (2) affirms that the Receiving Party has not retained any
23

24    copies, abstracts, compilations, summaries or any other format reproducing or
25
      capturing any of the Protected Material. Notwithstanding this provision, Counsel
26
      are entitled to retain an archival copy of all pleadings, motion papers, trial,
27

28    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
     {8656219: }                                      18               Case No. 8:19-cv-00962-GW-AGR
 1    and trial exhibits, expert reports, attorney work product, and consultant and expert
 2
      work product, even if such materials contain Protected Material. Any such archival
 3

 4    copies that contain or constitute Protected Material remain subject to this Protective

 5    Order as set forth in Section 4 (DURATION).
 6
      14. Any violation of this Order may be punished by any and all appropriate
 7

 8    measures including, without limitation, contempt proceedings and/or monetary
 9    sanctions.
10
      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
11

12    DATED: March __, 2020                  Respectfully submitted,
13
      s/ Michael M. Ahmadshahi (by             s/ Matthew J. Cavanagh
14    consent)                               DAVID B. CUPAR (Pro Hac Vice)
15    Michael M. Ahmadshahi, Esq. (Bar       MATTHEW J. CAVANAGH (Pro Hac
      No. 219933)                            Vice)
16    mahmadshahi@mmaiplaw.com               McDONALD HOPKINS LLC
17
      AHMADSHAHI LAW OFFICES                 600 Superior Avenue East, Suite 2100
      2030 Main Street, Suite 1300           Cleveland, OH 44114
18    Irvine, CA 92614                       Tel: (216) 348-5730
19    Telephone: 949.260.4997                Fax: (216) 348-5474
      Facsimile: 949.260.4996                dcupar@mcdonaldhopkins.com
20    Attorney for Defendant                 mcavanagh@mcdonaldhopkins.com
21    Michael Tandberg
                                             PATRICK M. MALONEY (SBN 197844)
22
                                             NICOLE A. POTASH (SBN 323240)
23                                           THE MALONEY FIRM, APC
                                             2381 Rosecrans Ave., Suite 405
24
                                             El Segundo, CA 90245
25                                           Tel: (310) 540-1505
                                             Fax: (310) 540-1507
26
                                             pmaloney@maloneyfirm.com
27                                           npoltash@maloneyfirm.com
28
     {8656219: }                               19                Case No. 8:19-cv-00962-GW-AGR
 1                                           EXHIBIT A
 2

 3                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 4    I,      [print or type full name], of [print or type full address], declare under penalty of

 5    perjury that I have read in its entirety and understand the Stipulated Protective

 6    Order that was issued by the United States District Court for the Central District of

 7    California on [date] in the case of [insert formal name of the case and the number

 8    and initials assigned to it by the court]. I agree to comply with and to be bound

 9    by all the terms of this Stipulated Protective Order and I understand and

10    acknowledge that failure to so comply could expose me to sanctions and

11    punishment in the nature of contempt. I solemnly promise that I will not disclose in

12

13    any manner any information or item that is subject to this Stipulated Protective

14    Order to any person or entity except in strict compliance with the provisions of this

15    Order.

16    I further agree to submit to the jurisdiction of the United States District Court

17    for the Central District of California for the purpose of enforcing the terms of

18    this Stipulated Protective Order, even if such enforcement proceedings occur

19    after termination of this action. I hereby appoint [print or type full name] of [print

20    or type full address and telephone number] as my California agent for service of

21    process in connection with this action or any proceedings related to enforcement of

22    this Stipulated Protective Order.

23    Date:

24
      City and State where sworn and signed:
25

26    Printed name:

27    Signature:
28
     {8656219: }                                   21               Case No. 8:19-cv-00962-GW-AGR
